
	
		I
		114th CONGRESS
		1st Session
		H. R. 3520
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2015
			Mr. Brady of Texas (for himself and Mrs. Capps) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to establish an interagency coordinating committee on
			 pulmonary hypertension, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Pulmonary Hypertension Research and Diagnosis Act of 2015.
		2.Interagency pulmonary hypertension coordinating committee establishedPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding
			 at the end the following new section:
			
				399V–6.Interagency Pulmonary Hypertension Coordinating Committee
					(a)Committee establishedThe Secretary shall establish a committee, to be known as the Interagency Pulmonary Hypertension
			 Coordinating Committee (in this section referred to as the Committee), to coordinate all efforts within the Department of Health and Human Services concerning
			 pulmonary hypertension.
					(b)ResponsibilitiesThe Committee shall—
						(1)develop and annually update a summary of the advances made in research on, and treatment and
			 diagnosis of, pulmonary hypertension;
						(2)develop and annually update a summary of the advances made in access to care for individuals with a
			 diagnosis of pulmonary hypertension;
						(3)monitor pulmonary hypertension research, services, and support activities across the Federal
			 Government, including coordination of Federal activities and programs with
			 respect to pulmonary hypertension;
						(4)develop and annually update a comprehensive strategic plan under subsection (c) to improve health
			 outcomes for individuals with a diagnosis of pulmonary hypertension; and
						(5)develop and annually update the progress made in implementing such comprehensive strategic plan.
						(c)StrategyNot later than one year after the date of the enactment of the Pulmonary Hypertension Research and
			 Diagnosis Act of 2015 and annually thereafter, the Committee shall submit
			 to Congress and the Secretary a strategy to improve health outcomes for
			 individuals with a diagnosis of pulmonary hypertension. Such strategy
			 shall include the following:
						(1)Recommendations to advance research on pulmonary hypertension.
						(2)Recommendations to improve the transplantation criteria and process concerning lung and heart-lung
			 transplants for individuals with a diagnosis of pulmonary hypertension.
						(3)Recommendations to improve public awareness and recognition of pulmonary hypertension.
						(4)Recommendations to improve health care delivery for individuals with a diagnosis of pulmonary
			 hypertension.
						(5)Recommendations to improve the early and accurate diagnosis of pulmonary hypertension.
						(6)Recommendations to systematically advance the full spectrum of biomedical research on pulmonary
			 hypertension.
						(d)Membership
						(1)In generalThe Committee shall be composed of—
							(A)a representative from each of the entities listed in paragraph (2); and
							(B)the non-Federal members appointed under paragraph (3).
							(2)Federal membersThe entities listed in this paragraph are the following:
							(A)The Department of Defense.
							(B)The Food and Drug Administration.
							(C)The National Institutes of Health.
							(D)The Agency for Healthcare Research and Quality.
							(E)The Administration for Children and Families.
							(F)The Centers for Disease Control and Prevention.
							(G)The Centers for Medicare & Medicaid Services.
							(H)The Health Resources and Services Administration.
							(3)Non-Federal membersNot fewer than six members of the Committee or one-third of the total membership of the Committee,
			 whichever is greater, shall be composed of non-Federal members to be
			 appointed by the Secretary, of which—
							(A)at least two shall be individuals with a diagnosis of pulmonary hypertension;
							(B)at least one shall be the parent or guardian of an individual with a diagnosis of pulmonary
			 hypertension;
							(C)at least one shall be a representative of a pharmaceutical company that manufactures a drug or
			 device for detecting, preventing, or treating pulmonary hypertension; and
							(D)at least one shall be a representative of a leading research, advocacy, or support organization
			 primarily serving individuals with a diagnosis of pulmonary hypertension.
							(e)MeetingsThe Committee shall meet not fewer than two times each year. All meetings shall be open to the
			 public.
					(f)Termination dateThe Committee shall terminate on the date that is five years after the date of the enactment of the
			 Pulmonary Hypertension Research and Diagnosis Act of 2015..
		3.Report to Congress
			(a)Report requiredNot later than two years after the date of the enactment of this Act, the Secretary of Health and
			 Human Services, in coordination with the Interagency Pulmonary
			 Hypertension Coordinating Committee, shall prepare and submit to the
			 Committee on Health, Education, Labor, and Pensions of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives a
			 progress report on activities related to improving health outcomes for
			 individuals with a diagnosis of pulmonary hypertension.
			(b)Contents of reportThe report submitted under subsection (a) shall contain—
				(1)information on the incidence of pulmonary hypertension, including such incidence since the date of
			 the enactment of this Act;
				(2)information on the prevalence of pulmonary hypertension in children and adults;
				(3)information on the average time between the initial screening and the accurate diagnosis of
			 pulmonary hypertension;
				(4)information on the average stage of pulmonary hypertension when appropriate intervention begins;
				(5)information on the effectiveness and outcomes of interventions for individuals with a diagnosis of
			 pulmonary hypertension, including—
					(A)mortality rate; and
					(B)the frequency of drastic treatment options such as lung and heart-lung transplants;
					(6)information on new developments in research activities;
				(7)information on innovative treatment options and diagnostic tools; and
				(8)information on services and supports available to individuals with a diagnosis of pulmonary
			 hypertension.
				(c)PublicationThe Secretary of Health and Human Services shall make the report submitted under subsection (a)
			 available on the public website of the Department of Health and Human
			 Services.
			
